DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicant’s amendment filed February 28, 2022 cancelling claims 1-2, amending claims 3-4, 6, 8-11, and 27, and adding new claim 28 is acknowledged.  Claims 12-25 were previously withdrawn from prosecution as being drawn to non-elected subject matter.   The restriction requirement mailed April 24, 2020 is still deemed proper.  Although claims 3-9 and 28 are identified as having allowable subject matter (see below), and withdrawn claims 12-26 encompass all the limitations of claim 6, withdrawn claims 12-26 are not considered for a rejoinder at this time.  MPEP 821.04 states “The propriety of a restriction requirement should be reconsidered when all the claims directed to the elected invention are in condition for allowance, and the nonelected invention(s) should be considered for rejoinder.”
Accordingly, claims 3-11 and 27-28 are examined herein.
Any rejection or objection not reiterated herein has been overcome by amendment.  


Response to Amendment
The amendment to the claim 27 filed on February 28, 2022 does not comply with the requirements of 37 CFR 1.121(c) because the mark-up does not reflect all the changes made to the claim.  Specifically, the “wherein” clause from claim 27 in the claim set filed July 16, 2021 is not indicated as being deleted from claim 27 in the claim set filed February 28, 2022.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c)(2) which states:
	(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		
Amended claim 27 is being interpreted as the “wherein the SSB is a bacterial thermostable SSB, a viral SSB or a mammalian SSB” clause is deleted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10, 11 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to products of nature without significantly more.  

Claim 10 recites a bacterial thermostable DNA guided Argonaute protein, an archaeal thermostable single-stranded DNA binding protein (SSB) and a buffering agent, which are all products of nature.  MPEP “2106.04(c).II.A states “[w]hen the nature-based product is a combination produced from 
These judicial exceptions are not integrated into a practical application (Step 2A, Prong 2) because the claims do not recite a practical application for the natural products.   Claim 10 recites a “kit” comprised of the natural products discussed above.  The specification does not provide a special definition of the term “kit”.  As such “kit” is interpreted as merely the sum of its contents that can either be together in a composition or isolated away from the other contents as described in the Specifications (page 16, lines 5-6).  The claim does not require the combination of the components in a composition (as in claim 6) and do not require their use together.  MPEP 2103.05(c) indicates “Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two and whether a claim recites significantly more in Step 2B is whether the claim effects a transformation or reduction of a particular article to a different state or thing.”  In this case, the argonaute protein, SSB and buffering agent do not have to be mixed together; therefore, there is 

Claim 11 further recites wherein the kit comprises one of a guide DNA, a polymerase and dNTPs, which are all products of nature.  All the recited products are not markedly different than their naturally occurring counterparts for the following reasons.  According to the specification “’Guide DNA’ refers to a single-stranded oligonucleotide composed of at least 50% deoxyribonucleotides.” (page 9, lines 25-26).  MPEP 2106.04(c).II.C.2 indicates that the courts have characterized primers, which are also single stranded oligonucleotides composed of DNA, as products of nature that are not markedly different than their chromosomal DNA counterparts “because the primers and their counterparts had the same genetic structure and nucleotide sequence.”  For the same reasons, Guide DNAs are natural products that are not markedly different than the chromosomal sequences that code for guide DNAs present in bacteria.  The naturally occurring counterpart to “polymerase” is any DNA or RNA polymerase in cell.  There is no indication in the specification or claims that the polymerase is different than DNA or RNA polymerases found in cells.  Finally, “dNTPs” are the natural substrate for DNA polymerases.  Neither the specification nor the claim identifies any limitation that would distinguish the dNTPS from dNTPs naturally found in cells.
As claim 11 does not further limit claim 10 in terms of a practical application for the natural products or a requirement for the items in the kit to be used together, claim 11 does not amount to significantly more than the judicial exception for the reasons described above for claim 10.


Claim 27 also recites “a non-naturally occurring preparation” comprising the natural products.  However, because a non-naturally occurring preparation can encompass a synthesized composition of the natural products “non-naturally occurring preparation” must be compared to its naturally occurring counterpart, which in this case, is a composition comprising an archaeal thermostable DNA guided Argonaute, an SSB from any source, a guide DNA and a target sequence.    
Swarts teaches that the archaea Pyrococcus furiosus contains a well-characterized thermostable DNA-guided Argonaute protein that functions up to 99.9oC (Swarts et al., Argonaute of the archaeon Pyrococcus furiosus is a DNA- guided nuclease that targets cognate DNA. Nucleic Acids Res (2015), 43(10), 5120-9; Abstract, fig 3A).  Swarts teaches that Argonaute proteins target invading DNA as a host defense mechanism (page 5120, ¶2).  According to GenBank, P. furiosus also contains the coding sequence for RPA, a single stranded DNA binding protein (GenBank: CP003685.1, Pyrococcus furiosus COM1, complete genome; Nucleotide positions 1535130 – 1536206).  A naturally occurring P. furiosis cell that expresses a thermostable Argonaute, the SSB RPA, and a guide DNA and that has been invaded by a nucleic acid is the naturally occurring counterpart to the preparation recited in claim 27.  There is nothing in the claims to indicate that the preparation recited is remarkedly different than the naturally occurring counterparts.  Furthermore, there is no other limitation in claim 27 that integrates the products into a practical application.  Lastly, the recitation of “preparation” does not amount to 

Response to Arguments
Applicants argue that the “kit” in claims 10 and 11 are eligible subject matter because the embodiments disclosed in the specifications would not encompass Ward’s microbial community (See Remarks, page 6-7).  The argument has been fully considered, but is moot in light of the current rejection directed to the amended claims.  The specification indicates that in a kit the “components may be in separate containers or mixed together in the same container.” (page 16, lines 5-6).  Because the components are not required to be in the same container or mixed together at all, the eligibility of the components in the kit can be analyzed separately, unlike in a composition.  The components of the kit are not markedly different than their naturally occurring counterparts, the claims do not direct the components to a practical application, and recitation of a “kit” does not provide “something more” for the reasons recited in the rejection above.
Applicants also argue that microbial communities of Yellowstone do not include non-naturally occurring preparations.  This argument has been fully considered, but is not persuasive for the following reasons.  First claim 27 has been amended to remove the requirement that the SSB originate from a bacterial, viral or mammalian source.  Thus, the SSB can also originate from an archaeal species, similar to the Argonaute protein.  Second, the markedly different analysis of natural products, like the components of the non-naturally occurring preparation, require comparison to their naturally occurring counterparts (See MPEP 2106.04(c).  Although the claimed preparation may be limited to “non-naturally occurring” preparations, the preparations themselves are not markedly different to that of an archaeal cell like Pyrococcus furiosus, which contains an argonaute protein, a SSB, guide DNA and a target sequence.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being rejected by Swarts (Swarts et al., Argonaute of the archaeon Pyrococcus furiosus is a DNA- guided nuclease that targets cognate DNA. Nucleic Acids Res (2015), 43(10), 5120-9) and evidenced by Genbank (GenBank: CP003685.1, Pyrococcus furiosus COM1, complete genome, Published Jan 20, 2014; Nucleotide positions 1535130 – 1536206).

Claim 27 has been amended to include a guide DNA and a target nucleic acid, and to remove the requirement that the SSB is bacterial.  Therefore, this new grounds of rejection is necessitated by amendment.

The specification indicates that “In the context of a preparation, the term "non-naturally occurring" refers to: a) a combination of components that are not combined by nature, e.g., because they are at different locations, in different cells or different cell compartments” (page 8, lines 12-13).  

Swartz teaches a Pyrococcus furiosus archaeal cell comprising an Argonaute protein that has been transformed with the pYS3 plasmid (i.e. a nucleic acid substrate that comprises a target sequence that is complementary to the guide DNA) (Figure 1D).  Swartz teaches that the pYS3 plasmid was generated by replacing antibiotic resistance cassettes SimR and Pgdh pyrF (page 5121, ¶4).  Because Pyrococcus furiosus.  Thus, the Pyrococcus furiosus archaeal cell transformed with the pYS3 plasmid is a non-naturally occurring preparation.  Swartz teaches Pfu Ago functions up to 99.9oC (i.e. is thermostable) (Figure 3A-B).  Swartz teaches that Pfu Ago requires a DNA guide and therefore is DNA-guided (Figure 4B).  Swartz is silent regarding whether the Pyrococcus furiosus archaeal cell contains a single stranded binding protein.   
However, Genbank teaches that Pyrococcus furiosus inherently contains the gene for RPA which is a single stranded DNA binding protein (Nucleotide positions 1535130 – 1536206).  Therefore, the preparation comprising the Pyrococcus furiosus transformed with pYS3 taught by Swartz inherently contained a single stranded DNA binding protein.

Response to Arguments
Applicants argue that Claim 27 was rejected as being unpatentable over Ward further in view of Antranikian, Swartz and GenBank (See Remarks, page 7).  However, in the Office Action filed November 26, 2021, claim 27 was only rejected over Antranikian, as evidenced by Swarts and GenBank.  However, in light of the amendment removing the requirement for the SSB to originate from bacteria, claim 27 is currently rejected over Swarts as evidenced by GenBank as described above.  


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 6 and 28 recite a composition of two naturally occurring proteins with the additional elements of a guide DNA and a nucleic acid substrate that comprises a target sequence that is complementary to the guide DNA. The addition of the target sequence integrates the naturally occurring composition into a practical application, namely the detection or modification of the target sequence.   
Claims 3-9 and 28 are also free of the prior art. The closest prior art is Zamore (WO 2016/161375) in view of Wang (WO 2016/109255), M2401S ET SSB (New England Biolab's Extreme Thermostable Single-Stranded DNA Binding Protein, Certificate of Analysis, Product Number M2401S), Kowalczykowski (US 6,852,832) and/or Shen (WO 2017/107898) as discussed in the office action sent May 24, 2021 and as discussed in Applicant’s Remarks sent July 16, 2021. The prior art did not provide sufficient motivation to combine a bacterial thermostable DNA guided Argonaute protein and an archaeal thermostable SSB in the presence of the target sequence or ET SSB.  


Conclusion

Claims 3-9 are allowable.
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11 and 27 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CATHERINE KONOPKA/              Examiner, Art Unit 1636                                                                                                                                                                                          
/NEIL P HAMMELL/               Primary Examiner, Art Unit 1636